The opinion of this court was delivered by
Rogers, J.
Had it appeared on the face of the award itself, that the arbitrators refused to allow the set-off, it is possible their decision might have been the subject of review. But this question does not arise, and, consequently, we are not bound to decide it. This is not the case, as has been erroneously affirmed of a special awrnrd, setting forth the fact, that the defendant offered the set-off, and that the testimony was rejected on the sole ground that set-off would not be allowed in an action of tort. It is nothing more than a statement of facts attached to and returned with the award, showing the grounds on which the arbitrators proceeded in making it. It is one of those novelties in practice, with nothing to recommend it, creating such embarrassments in awards as will more than counterbalance any advantages which may attend it. It is, in truth, nothing more nor less than an attempt to file a bill of exceptions to the rejection of evidence. This has been already ruled to be inadmissible. The only remedy in such cases is, to apply to the court to set aside the award. They have the power to interfere, where injustice is done, without inquiring particularly into the admission or rejection of testimony. This is the only safe course, as it is obvious few awards would stand, whatever might be the merits, if subject to the test of strict, technical, legal criticism. Here, an application was made to the proper court, which refused to interfere, and, consequently, the party is without further remedy.
Judgment affirmed.